Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.


Claim Objections
 	Claim 10 is objected to because of the following informalities:  
 	(4) Claim 10 recites “wave length” should be changed to “wavelength”.	
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2010/0258542) in view of Yeaton (US 5,744,781), Nakahara (JP 2012125788).
 	Regarding claim 1, Meyer et al. discloses “a method for the texturing of a moving steel strip wherein a texture is applied to a surface of a moving metal strip by ablation of the surface of the moving metal strip by means of a single laser beam or a plurality of laser beams directed at the surface of the moving metal strip to contact the surface of the moving metal strip” (Provided herein are methods of polishing, cleaning and texturing back contacts of thin-film solar cells. According to various embodiments, the methods involve irradiating sites on the back contact with laser beams to remove contaminants and/or smooth the surface of the back contact. The back contact, e.g., a molybdenum, copper, or niobium thin-film, is smoothed prior to deposition of the absorber and other thin-films of the photovoltaic stack. In certain embodiments, laser polishing of the back contact is used to enhance the diffusion barrier characteristics of the back contact layer, with all or a surface layer of the back contact becoming essentially amorphous. In certain embodiments, the adhesion of the absorber layer is enhanced by the textured back contact and by the presence of the amorphous metal at the deposition surface. As discussed in the abstract, laser beam is required to contact the surface of workpiece in order to texturing and ablating or removing the surface material to make it smooth).
 	Meyer et al. is silent regarding the method comprising supplying a liquid on the moving workpiece over a surface area on the workpiece that covers the working area of the single laser beam or the plurality of laser beams on the moving steel strip, wherein the liquid is supplied by spraying.
 	Yeaton teaches “the method comprising supplying a liquid on the workpiece over a surface area on the workpiece that covers the working area of the single laser beam or the plurality of laser beams on the workpiece, wherein the liquid is supplied by spraying” (col.3 at lines 60-67, i.e., fig.1 shows the water supply 19 having a water nozzle 12 for spraying liquid on the workpiece over a working surface area of the laser beam). Meyer et al. teaches a laser processing. Yeaton teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meyer et al. with Yeaton, to increase the resistance of the workpiece to fatigue failure (col.1 at lines 35-41) as taught by Yeaton. The combination of Meyer et al. and Yeaton would meet the claim limitation of “the method comprising supplying a liquid on the moving workpiece over a surface area on the workpiece that covers the working area of the single laser beam or the plurality of laser beams on the moving steel strip, wherein the liquid is supplied by spraying” because Meyer teaches the features of the laser processing the moving workpiece. Yeaton teaches the the method comprising supplying a liquid on the workpiece over a surface area on the workpiece that covers the working area of the single laser beam or the plurality of laser beams on the workpiece, wherein the liquid is supplied by spraying.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meyer et al. with Yeaton, to increase the resistance of the workpiece to fatigue failure (col.1 at lines 35-41) as taught by Yeaton.
 	Meyer et al. is silent regarding the metal strip is steel strip. 
 	Nakahara teaches “the workpiece is a steel strip” (para.0027, i.e., stainless substrate). Meyer et al. teaches a laser processing. Nakahara teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meyer et al. with Nakahara, by replacing Meyer et al.’s workpiece with Nakahara’s workpiece, to provide laser treatment for the desired type of workpiece. 
 	Regarding claim 2, modified Meyer et al. discloses “the supplied liquid is formed into a liquid film of predefined thickness” (Yeaton, Fig.2 shows a pre-determine thickness of liquid film at a region that is confined by the transparent wall 11).
 	Regarding claim 3, modified Meyer et al. discloses workpiece is the moving steel strip.
 	Meyer et al. is silent regarding the thickness of the supplied liquid is controlled by guiding the liquid between the workpiece and guide means provided at a distance with respect of the surface of the workpiece
 	Yeaton teaches “the thickness of the supplied liquid” (8) is controlled by guiding “the liquid” (8) between “the workpiece” (4) and “guide means” (11) provided at a distance with respect of “the surface of the workpiece” (4). Meyer et al. teaches a laser processing. Yeaton teaches a laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Meyer et al. with Yeaton, by adding Yeaton’s guiding means to Meyer et al.’s device, confine the water curtain without any air gap between the workpiece surface and the transparent wall so as to conform the shape of the laser shock peened surface and direct the flow of confining the water curtain for quality laser processing (col.3 at lines 2-15) as taught by Yeaton.
 	Regarding claim 4, modified Meyer et al. discloses “the distance between the guide means and the surface of the moving steel strip is controlled” (Yeaton, fig.2 shows the distance between the guide means 11 and the surface of the workpiece 4 is controlled. Modified Deaton, JR. et al. teaches the moving of steel workpiece).
 	Regarding claim 20, modified Meyer et al. discloses discloses “the single laser beam or the plurality of laser beams are directed downwardly at the surface of the moving steel strip” (fig.12A shows the laser beam processing the moving strip. Nakahara teaches the material strip is steep strip. Yeaton teaches the laser beam is directed downwardly at the surface of the workpiece).
 	Regarding claim 21, modified Meyer et al. discloses “the thickness of the supplied liquid” (Yeaton, 8) is controlled by guiding the liquid between “the moving steel strip” (Yeaton, workpiece 4. Modified Meyer et al. teaches the workpiece is the moving steel strip) and “guide means” (Yeaton, 11) provided at “a distance with respect of the surface of the moving steel strip” (Yeaton, fig.2 shows liquid 8 between 4 and 11. Modified Deaton, JR. et al. teaches the workpiece is the moving steel strip), wherein “the guide means has an upward directed edge connected to a flat portion” (Yeaton, the guide means has a flat portion 11 and an upward directed edge 38) “to define a declining slope to guide the liquid under the flat portion and the guide means is of transparent material” (Yeaton, fig.2 shows guide means 11 having declining slope 38 (based on user’s view) and 38 is transparent. Col.4 at lines 24-27, i.e., transparent wall).


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2010/0258542) in view of Yeaton (US 5,744,781), Nakahara (JP 2012125788) as applied in claims 1-4 and 20-21 above, and further in view of Warren, Jr. et al. (US 2005/0092724).
 	Regarding claim 8, modified Meyer et al. discloses the liquid film the thickness of the liquid film.
 	Modified Meyer et al. discloses is silent regarding the thickness of the liquid film is in the range of 0.1 - 10 mm.  
 	Warren, Jr. et al. teaches “the thickness of the liquid film is in the range of 0.1 - 10 mm” (para.0033, i.e., a thickness B of about 1.0 mm). Meyer et al. teaches a laser processing apparatus. Warren, Jr. et al. teaches a laser processing apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Meyer et al. with Warren, Jr. et al., by modifying Meyer et al.’s thickness film according to Warren, Jr. et al.’s film thickness, to provide a desired thickness of the liquid film (para.0033) as taught by Warren, Jr. et al. 

 	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2010/0258542) in view of Yeaton (US 5,744,781), Nakahara (JP 2012125788) as applied in claims 1-4 and 20-21 above, and further in view of Yokoi et al. (US 2013/0032580).
 	Regarding claim 9, modified Meyer et al. discloses the moving steep strip comprising workpiece. 
 	Modified Meyer et al. discloses is silent regarding wherein the line speed of the moving workpiece is in the range of 0.5m/s up to and including 15m/s.
 	Yokoi et al. teaches “the line speed of the moving workpiece is in the range of 0.5m/s up to and including 15m/s” (para.0004, i.e., feed-forward speed exceeding 100m/min and fig.1, 13 shows a workpiece or strip-like workpiece. Please noted that 100m/min is about 1.66667 m/s). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meyer et al. with Yokoi et al., by modifying Meyer et al.’s workpiece moving speed according to Yokoi et al.’s workpiece moving speed, to speed up the laser processing (para.0004) as taught by Yokoi. 
 	Regarding claim 18, modified Meyer et al. discloses the moving steep strip comprising workpiece. 
 	Modified Meyer et al. discloses is silent regarding the line speed of the moving workpiece is in the range of 1 m/s to 5 m/s.
 	Yokoi et al. teaches “the line speed of the moving workpiece is in the range of 1 m/s to 5m/s” (para.0004, i.e., feed-forward speed exceeding 100m/min and fig.1, 13 shows a workpiece or strip-like workpiece. Please noted that 100m/min is about 1.66667 m/s). Meyer et al. teaches a laser processing apparatus. Yokoi teaches a laser processing apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meyer et al. with Yokoi et al., by modifying Meyer et al.’s workpiece moving speed according to Yokoi et al.’s workpiece moving speed, to speed up the laser processing (para.0004) as taught by Yokoi.


Allowable Subject Matter
 	Claims 5, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7 is allowed.


Response to Arguments
 	Applicant's arguments filed on 07/19/2022 have been fully considered but they are not persuasive.
 	(1) Applicant argues “drawing objections … applicant rewrites claim 7 to be independent to not include the liquid spraying inadvertently incorporated by previously depending form claim 1” on page 6 of remark.
 	In response, the amendment to claims overcome the drawing objections. Thus, the drawing objections have been withdrawn.
 	(2) Applicant argues “Claim objections … applicant amended claims” on page 7 of remark. 
 	In response, the amendment to claims overcome most of objections except for claim 10 because the same issue remains. Please see above claim objection for details.  Thus, claim objection with respect to claim 10 is maintained 
 	(3) Applicant argues “35 35 USC 103 …” on pages 7-12 of remark.
 	In response, the amendment to claims changed the scope of invention and overcome prior rejections. However, examiner has applied new references in current rejections. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761